Case: 16-60562      Document: 00514180782         Page: 1    Date Filed: 10/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-60562                                FILED
                                  Summary Calendar                        October 3, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
MOUNIR BOUKERROUCHA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 683 347


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Petitioner Mounir Boukerroucha, a native and citizen of Algeria, seeks
review of an order by the Board of Immigration Appeals (BIA) dismissing his
appeal of an immigration judge’s (IJ) order of removal and decision denying his
application for asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). Boukerroucha’s request for relief was
based on his claim that he would be persecuted if he returned to Algeria
because he evaded Algeria’s military conscription laws.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60562      Document: 00514180782   Page: 2   Date Filed: 10/03/2017


                                 No. 16-60562

      In his petition for review, Boukerroucha challenges only the denial of his
withholding of removal claim. He contends that the IJ erred by refusing to
admit specific evidence and by determining that he is no longer subject to
military conscription in Algeria and would be eligible for regularization. He
also urges that the decision to deny withholding of removal is not supported by
substantial evidence.
      With respect to his challenge to the IJ’s evidentiary rulings,
Boukerroucha did not raise this issue before the BIA. See Roy v. Ashcroft, 389
F.3d 132, 137 (5th Cir. 2004). Because the issue was not exhausted, we lack
jurisdiction to review it. 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314,
319 (5th Cir. 2009).
      Boukerroucha’s second contention––that the IJ erred by determining
that he was no longer subject to military conscription in Algeria and would be
eligible for regularization––goes to the issue of whether the record compels the
conclusion that Boukerroucha is entitled to withholding of removal based on
his violation of Algeria’s conscription laws. Relying on Milat v. Holder, 755
F.3d 354, 361 (5th Cir. 2014), the BIA agreed with the IJ that Boukerroucha
did not demonstrate that if he returned to Algeria the penalty imposed “would
be disproportionately severe on account of a protected ground” or that he
“would be required to engage in inhumane conduct as part of military service.”
      The evidence presented does not compel a contrary conclusion. See Chen
v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006); Zhao v. Gonzales, 404 F.3d
295, 306 (5th Cir. 2005). The petition for review is DISMISSED in part and
DENIED in part.




                                       2